Case 9:18-cv-80176-BB Document 559 Entered on FLSD Docket 06/02/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative           CASE NO.: 9:18-cv-80176-BB/BR
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC

           Plaintiffs,

   v.

   CRAIG WRIGHT

           Defendant.

                                   OPPOSED MOTION TO SEAL

         Plaintiffs are filing their Reply in Support of their Motion for Partial Summary Judgment

  on Defendant’s Affirmative Defenses. The Reply cites information Defendant has designated

  confidential under this Court’s Stipulated Confidentiality Order. Plaintiffs do not believe the

  information should remain confidential.

         In accord with this Court’s Orders, it is anticipated that Defendant will propose more

  limited redactions once the motion is filed. Plaintiffs will then file those redactions, Defendant will

  file a motion in support of its more limited redactions, which Plaintiff can then consent or oppose.

  However, until those discussions occur, Plaintiffs are filing this motion to seal to comply with the

  Stipulated Confidentiality Order and the Local Rules of this Court.

                               S.D. FLA. L.R. 7.1 CERTIFICATION

         In accordance with S.D. Fla. L.R. 7.1(a)(3), counsel for Plaintiffs conferred with

  Defendant’s counsel who we understand wants the information sealed.
Case 9:18-cv-80176-BB Document 559 Entered on FLSD Docket 06/02/2020 Page 2 of 2



  Dated: June 2, 2020                                 Respectfully submitted,


                                                      /s/ Velvel (Devin) Freedman
                                                      Velvel (Devin) Freedman, Esq.
                                                      ROCHE CYRULNIK FREEDMAN LLP
                                                      200 S. Biscayne Blvd.
                                                      Suite 5500
                                                      Miami, Florida 33131
                                                      vel@rcfllp.com

                                                      Kyle W. Roche, Esq.
                                                      Joe Delich, Esq.
                                                      Admitted Pro Hac Vice
                                                      ROCHE CYRULNIK FREEDMAN LLP
                                                      185 Wythe Avenue F2
                                                      Brooklyn, New York 11249
                                                      kyle@rcfllp.com

                                                      Andrew S. Brenner, Esq.
                                                      BOIES SCHILLER FLEXNER LLP
                                                      100 SE 2nd Street, Suite 2800
                                                      Miami, Florida 33131
                                                      abrenner@bsfllp.com


                                                      Counsel to Plaintiffs Ira Kleiman as
                                                      Personal Representative of the Estate of
                                                      David Kleiman and W&K Info Defense
                                                      Research, LLC.


                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 2, 2020, a true and correct copy of the foregoing was
  filed with CM/ECF, which caused a copy to be served on all counsel of record.


                                                    /s/ Velvel (Devin) Freedman
                                                    Velvel Devin Freedman




                                                2
